[Date]

THE TALBOTS, INC.

2003 EXECUTIVE STOCK BASED INCENTIVE PLAN

NONQUALIFIED STOCK OPTION AGREEMENT

To:      «Name»
            «JobTitle»

        We are pleased to notify you that by the determination of the
Compensation Committee (the “Committee”) a nonqualified stock option to purchase
«shares» Common Shares of The Talbots, Inc. (the “Company”) at a price of
$______ per share has been granted to you effective ________, ____ under the
2003 Executive Stock Based Incentive Plan (the “Plan”). This nonqualified stock
option (the “Option”) may be exercised only upon the terms and conditions set
forth below.

        1.        Purpose of Option.

        The purpose of the Plan under which this Option has been granted is to
advance the interests of the Company and its shareholders by providing
incentives to certain key employees of the Company and its affiliates.

        2.        Acceptance of Option Agreement.

        Your execution of this nonqualified stock option agreement (the
“Agreement”) will indicate your acceptance of and your willingness to be bound
by all of its terms. It imposes no obligation upon you to purchase any shares
subject to the Option. Your obligation to purchase shares can arise only upon
your exercise of the Option in the manner set forth in paragraph 4.

--------------------------------------------------------------------------------

        3.        When Option May Be Exercised.

        Subject to paragraph 1 above, your entitlement to exercise this Option
shall vest as follows:

        (i)        33 1/3% of the total shares covered by the Option (subject to
rounding down to a whole share) shall vest on a date one (1) year following the
effective date of the grant;

        (ii)        33 1/3% of the total shares covered by the Option (subject
to rounding down to a whole share) on a date two (2) years following the
effective date of the grant;

        (iii)        33 1/3% of the total shares covered by the Option on a date
three (3) years following the effective date of the grant.

        This Option may not be exercised for less than ten (10) shares at any
one time (or the remaining shares then purchasable if less than ten) and expires
at the end of ten (10) years from the date it is granted whether or not it has
been duly exercised, unless sooner terminated as provided in paragraphs 5, 6 ,7
and 8.

        4.         How Option May Be Exercised

        This Option is exercisable by a written notice signed by you and
delivered to the Company at its executive offices, signifying your election to
exercise the Option. The notice must state the number of Common Shares as to
which your Option is being exercised and must be accompanied by cash, Common
Shares, or any combination thereof, or other payment in such form as the
Committee may determine in its discretion, for the full purchase price of the
shares being acquired at the time of exercise, plus such amount, if any, as is
required for withholding taxes. Any Common Shares delivered in satisfaction of
all or any portion of the purchase price or withholding taxes shall be
appropriately endorsed for transfer and assignment to the Company. In all events
(including any “cashless exercise” procedure) no share shall be issued until
full payment therefor has been delivered to and received by the Company.

        The Company shall prepare and file with the Securities and Exchange
Commission a Form S-8 registration statement under the Securities Act of 1933.
The Company will endeavor to keep such registration statement effective at all
times that this Agreement is outstanding, but in the event that such
registration statement is not effective at the time of exercise, your written
notice of exercise to the Company must contain a statement by you (in form
acceptable to the Company) that such shares are being acquired by you for
investment only and not with a view to their distribution or resale.

        If a person or persons other than you give notice of the exercise of
this Option, and provided notice of exercise by such person or persons is
permitted under the Plan, then the Company may require the submission to the
Company of appropriate proof of the authority of such person or persons to
exercise this Option.

        Certificates for the Common Shares purchased hereunder will be issued as
soon as practicable. The Company, however, shall not be required to issue or
deliver a certificate for any shares until it has complied with all requirements
of the Securities Act of 1933, the Securities Exchange Act of 1934, any stock
exchange on which the Company’s Common Shares may then be listed and all
applicable state laws in connection with the issuance or sale of such shares or
the listing of such shares on said exchange. Until the date of issuance of the
certificate for such shares to you (or any person succeeding to your rights
pursuant to the Plan), you (or such other person, as the case may be) shall have
no rights as a stockholder with respect to any Common Shares subject to this
Option.

2

--------------------------------------------------------------------------------

        5.        Termination of Employment.

        If your employment with the Company or an Affiliate (as such term is
defined in the Plan) is terminated or shall cease for any reason other than by
death, disability (as such term is defined in Paragraph 12 of the Plan),
retirement or a period of Related Employment (as such term is defined in the
Plan), the unvested portion of this Option shall immediately lapse and expire
and you may exercise, within three (3) months from the date of such termination,
or in the case of your “termination without cause”, within such longer period as
the Committee may hereafter determine in its discretion or as expressly set
forth in any written employment agreement executed between you and the Company,
but in no event beyond three (3) years from such date (and in no event after the
Option has expired), that portion of this Option which was vested at the date of
such termination.

        6.        Period of Related Employment.

        If your employment with the Company or an Affiliate shall cease solely
by reason of a period of Related Employment, you may, during such period of
Related Employment, exercise the Option as if you continued such employment.

        7.        Retirement or Disability.

        If your employment with the Company or an Affiliate is terminated by
reason of your disability (as such term is defined in Paragraph 12 of the Plan)
or early, normal or deferred retirement under a qualified retirement program of
the Company or an Affiliate and this Option has not expired and has not been
fully exercised, the unvested portion of this Option shall immediately lapse and
expire and you, at any time within three (3) years after the date you ceased
such employment (but in no event after the Option has expired), may exercise the
Option with respect to any shares as to which you could have exercised the
Option on the date you ceased such employment.

        8.        Death.

        If you die while employed by the Company or an Affiliate and this Option
has not expired and has not been fully exercised, the unvested portion of this
Option shall immediately lapse and expire and your executors, administrators,
heirs or distributees, as the case may be, may, at any time within one (1) year
after the date of death (but in no event after the Option has expired), exercise
the Option with respect to any shares as to which you could have exercised the
Option at the time of your death.

3

--------------------------------------------------------------------------------

        9.        Non-Transferability of Option.

        This Option may not be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of, except by will or the laws of descent and
distribution, and shall be exercisable during your lifetime only by you, except
as otherwise set forth herein or in the Plan.

        10.        Dilution and Other Adjustments.

        If at any time after the date of the grant of this Option, there is any
change in the outstanding Common Shares of the Company by reason of any stock
split, stock dividend, split-up, spin-off, recapitalization, merger,
consolidation, rights offering, reorganization, combination or exchange of
shares, a sale by the Company of all or part of its assets, any distribution to
shareholders other than a normal cash dividend, or other extraordinary or
unusual event, then the number of Common Shares available for this Option and
the terms of this Option shall be adjusted for any such change by the Committee,
whose adjustment shall be conclusive and binding.

        11.         Trading Black Out Periods

        By entering into this Agreement the undersigned expressly agrees that:
(i) during all periods of employment of the undersigned with the Company and its
Affiliates, or otherwise while the undersigned is otherwise maintained on the
payroll of the Company or its Affiliates, the undersigned shall abide by all
trading “black out” periods with respect to purchases or sales of Company stock
or exercises of stock options for Company stock established from time to time by
the Company (“Trading Black Out Periods”) and (ii) upon any cessation or
termination of employment with the Company for any reason, the undersigned
agrees that for a period of six (6) months following the effective date of any
termination of employment or, if later, for a period of six (6) months following
the date as of which the undersigned is no longer on the payroll of the Company
or its Affiliates, the undersigned shall continue to abide by all such Trading
Black Out Periods established from time to time by the Company.

        12.        Change in Control.

        This Option, to the extent then outstanding and unvested, shall become
immediately exercisable and fully vested upon a Change in Control Event (as such
term is defined in the Plan).

        13.        Subject to Terms of the Plan.

        This Agreement shall be subject in all respects to the terms and
conditions of the Plan and in the event of any question or controversy relating
to the terms of the Plan, the decision of the Committee shall be final and
conclusive.

4

--------------------------------------------------------------------------------

        14.        Tax Status.

        It is the intent of the Company that this Option not be classified as an
“incentive stock option” under the provisions of Section 422 of the Internal
Revenue Code of 1986, as amended. The income tax implications of your receipt of
a nonqualified stock option and your exercise of such an option should be
discussed with your tax counsel.


Sincerely yours,

THE TALBOTS, INC.



By:  
——————————————
        Arnold B. Zetcher
        Chairman, President and Chief Executive Officer

Agreed to and accepted:



——————————————
«Name»


——————————————
Date:    